Petition denied by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
William Alfred Prescod, Jr., petitions for a writ of mandamus, alleging the district court has unduly delayed acting on his pending motions. He seeks an order from this court directing the district court to act. Our review of the district court’s docket reveals that the district court denied Prescod’s motions on October 18, 2010, 2010 WL 4103762. Accordingly, because the district court has recently decided Prescod’s case, we deny the mandamus petition as moot. We also deny Prescod’s motion for appointment of counsel. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED.